


110 HR 1372 IH: Revitalizing New Orleans by Attracting

U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1372
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Mr. George Miller of
			 California (for himself, Mr.
			 Melancon, Mr. Jefferson,
			 Mr. Scott of Virginia,
			 Mr. Davis of Illinois,
			 Mrs. McCarthy of New York,
			 Mr. Grijalva,
			 Mr. Payne,
			 Ms. Shea-Porter,
			 Mr. Hinojosa,
			 Mr. Rangel,
			 Mr. Cummings,
			 Mr. Jindal,
			 Mr. Taylor, and
			 Mr. Davis of Alabama) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To provide grants to recruit new teachers, principals,
		  and other school leaders to, and retain and support current and returning
		  teachers, principals, and other school leaders employed in, public elementary
		  and public secondary schools, and to help higher education, in areas impacted
		  by Hurricane Katrina or Hurricane Rita, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Revitalizing New Orleans by Attracting
			 America's Leaders Act of 2007 or the RENEWAAL Act
			 of 2007.
		IElementary and
			 Secondary Education
			101.Grants to State
			 educational agencies affected by Hurricane Katrina or Hurricane Rita; subgrants
			 to local educational agencies
				(a)In
			 generalSubject to subsection
			 (b) and section 102(d), from amounts appropriated under section 105, the
			 Secretary of Education shall award grants to each of the States of Louisiana,
			 Mississippi, and Alabama. The Secretary shall base allocations for States that
			 submit an application under subsection (b)(1) on the number of schools in each
			 State that were closed for 60 days or more during the period beginning on
			 August 29, 2005, and ending on December 31, 2005, due to Hurricane Katrina or
			 Hurricane Rita.
				(b)Applications
					(1)In
			 generalFor a State to be eligible to receive a grant under
			 subsection (a), the State educational agency for the State shall submit an
			 application to the Secretary, at such time as the Secretary may require, that
			 contains such information and assurances as the Secretary may require.
					(2)Specific
			 assurancesThe assurances
			 under paragraph (1) shall include an assurance that—
						(A)subject to
			 subsection (d), the State educational agency will distribute the funds received
			 under the grant as subgrants to local educational agencies;
						(B)the State
			 educational agency, in consultation with local education agencies, local
			 teachers and their union, the State’s board of education, and the local
			 organization representing charter schools, will establish and implement a plan
			 to strengthen the recruitment, retention, professional development, and success
			 of teachers and school leaders in schools that are served under the grant;
			 and
						(C)funds provided
			 shall be used at schools that are—
							(i)open
			 to all eligible students, including students with disabilities and English
			 language learners; and
							(ii)in
			 compliance with all applicable Federal laws, including civil rights laws, and
			 State and local health and safety laws.
							(3)OversightThe
			 Secretary shall, on a semi-annual basis—
						(A)review the State
			 educational agencies receiving funds under this title to determine whether each
			 such agency is in compliance with the assurances referred to in paragraph (2);
			 and
						(B)submit to the
			 Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate a report on
			 the results of such review, the first of which reports shall be made not later
			 than 6 months after the date of the enactment of this Act.
						(c)Subgrants to
			 local educational agencies
					(1)In
			 generalSubject to subsection (d), from amounts made available to
			 a State educational agency under this title, the agency shall make subgrants,
			 on a competitive basis, to local educational agencies in the State that serve
			 an area with respect to which a major disaster was declared under section 401
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5170) by reason of Hurricane Katrina or Hurricane Rita. Funds received
			 under the subgrant shall be used to carry out the authorized activities
			 described in sections 102 and 103.
					(2)ApplicationTo
			 be eligible to receive a subgrant under this subsection, a local educational
			 agency shall submit an application to the State educational agency at such
			 time, in such manner, and containing such information as the State educational
			 agency may reasonably require.
					(3)TimingSubgrants
			 under this subsection shall be made not later than 60 days after the date on
			 which the State educational agency first receives funds from the Secretary
			 under this title.
					(4)Determination of
			 allocationsIn allocating funds among local educational agencies
			 under this subsection, State educational agencies shall give priority to local
			 educational agencies with the following:
						(A)The highest
			 percentages of schools that are closed as a result of Hurricane Katrina or
			 Hurricane Rita, as of the date of the enactment of this Act.
						(B)The highest
			 percentages of schools with a student-teacher ratio of at least 25 to 1.
						(d)Management,
			 administration, and evaluation
					(1)In
			 generalA State educational agency that distributes funds under
			 this title may reserve up to one half of one percent for management,
			 administrative, and evaluation purposes.
					(2)Charter school
			 costs includedAmounts reserved under paragraph (1) shall include
			 all management, administrative, and evaluation costs related to charter
			 schools.
					(3)Allocation to
			 other local educational agenciesOf the amounts reserved by a
			 State educational agency under paragraph (1), any funds that remain after
			 expenditure for the costs described in paragraphs (1) and (2) may be allocated
			 by the State educational agency to other local educational agencies adversely
			 affected by Hurricane Katrina or Hurricane Rita.
					(e)EvaluationThe Comptroller General of the United
			 States shall review the implementation of section 102 and shall provide the
			 Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate with an
			 analysis of the effectiveness of the implementation of such section not later
			 than 1 year after the date of the enactment of this Act.
				102.Annual bonuses
			 for teachers and other school leaders
				(a)Annual bonuses
			 for teachersA local
			 educational agency that receives a subgrant under section 101 shall use a
			 portion of the subgrant funds specified by the Secretary to provide annual
			 pensionable bonuses, in addition to base salary and benefits, to teachers in
			 each of 3 consecutive full school years (beginning with the first full school
			 year that begins after the date of the enactment of this Act), calculated as
			 follows:
					(1)$7,000 per year
			 for all teachers employed by the local educational agency during the school
			 year in which this Act is enacted, if the teacher commits to continue to work
			 during each of the 3 succeeding school years in a public elementary or public
			 secondary school served by the agency.
					(2)$10,000 per year for all teachers described
			 in paragraph (1) who also have a demonstrated track record of success in
			 improving student academic achievement, based on an evaluation from the
			 multiple measures of success rating system described in subsection (d), except
			 that such teachers may not receive a bonus under paragraph (1).
					(3)$12,500 per year for all teachers described
			 in paragraph (1) who also have a demonstrated track record of success in
			 improving student academic achievement, based on an evaluation from the
			 multiple measures of success rating system described in subsection (d), and who
			 teach a subject for which there is a documented teacher shortage, except that
			 such teachers may not receive a bonus under paragraph (1) or (2).
					(b)Annual bonuses
			 for school leadersA local
			 educational agency that receives a subgrant under section 101 shall use a
			 portion of the subgrant funds specified by the Secretary to provide annual
			 bonuses to school leaders in each of 3 consecutive full school years (beginning
			 with the first full school year that begins after the date of the enactment of
			 this Act), calculated as follows:
					(1)$7,000 per year for all school leaders
			 employed by the local educational agency during the school year in which this
			 Act is enacted, if the school leader commits to continue to work during each of
			 the 3 succeeding school years in a public elementary or public secondary school
			 served by the agency.
					(2)$15,000 per year for all school leaders
			 described in paragraph (1) who also are designated by the local educational
			 agency as outstanding or have a demonstrated track record of success in
			 improving student academic achievement on a school-wide basis in a
			 low-performing school (as determined through a performance-based system that
			 includes analysis of academic achievement gains), except that such school
			 leaders may not receive a bonus under paragraph (1).
					(c)Supplements for
			 personnel returning from displacementIn the case of a teacher or
			 school leader who was displaced from, or lost employment in, a geographic area
			 described in section 101(a) by reason of Hurricane Katrina or Hurricane Rita,
			 and who returns to such an area following such displacement and is rehired, the
			 bonus described in subsection (a) or (b) shall be increased by $1,500 in each
			 of the 3 years.
				(d)Multiple
			 measures of success rating systemThe Secretary of Education may make a grant
			 to a State under this title only if the State educational agency, in its
			 application under section 101(b), agrees to use the following process to
			 develop a multiple measures of success rating system:
					(1)Not later than 60
			 days after the date of the enactment of this Act, the State educational agency,
			 in cooperation with local educational agencies, the teachers unions, local
			 principals’ organization, local parents’ organizations, local business
			 organizations, and local charter schools organizations, shall develop a plan
			 for such a system.
					(2)If the State educational agency has failed
			 to reach an agreement pursuant to paragraph (1) that is satisfactory to all
			 consulting entities by such deadline, the State educational agency shall
			 immediately notify the Congress of such failure and the reasons for it and
			 shall, not later than 30 days after such notification, establish and implement
			 a rating system that shall be—
						(A)based on strong
			 learning gains for students and growth in student achievement;
						(B)based on classroom
			 observation and feedback at least 4 times annually;
						(C)conducted by
			 multiple sources, including principals and master teachers; and
						(D)evaluated against
			 research-validated rubrics that use planning, instructional, and learning
			 environment standards to measure teaching performance.
						(e)Timing of
			 paymentA local educational
			 agency providing an annual bonus to a teacher or school leader under subsection
			 (a) or (b) shall pay the bonus according to a schedule that—
					(1)is designed to
			 attract such educators;
					(2)commences payment
			 of the first of such bonuses not later than 60 days after the later of—
						(A)the first day of
			 the first full school year that begins after the date of the enactment of this
			 Act; and
						(B)the date on which
			 the local educational agency first receives funds from the State educational
			 agency under this title; and
						(3)only completes
			 payment at the end of the period of required service.
					(f)Grant
			 periodFunds allocated by the
			 Secretary for use under this section may be expended by a State educational
			 agency or local educational agency over a 3-year period.
				103.Relocation
			 costs, housing costs, educator recruitment costs, and promotion of best
			 practices and capacity-building
				(a)Relocation
			 costsA local educational
			 agency that receives a subgrant under section 101 shall use a portion of the
			 subgrant funds specified by the Secretary to provide one-time payments of up to
			 $2,500 each to educators (including teachers, school leaders, school guidance
			 counselors, school social workers, school nurses and other school-based health
			 personnel, and paraprofessionals) who commit to work in a public elementary or
			 public secondary school served by the agency to assist such educators with
			 costs associated with relocation. In providing such payments, a local
			 educational agency shall give priority to teachers with a prior connection to
			 the State, either through previous employment as a teacher in the State or
			 graduation from a public or private institution of higher education located in
			 the State.
				(b)Housing
			 costsA local educational
			 agency that receives a subgrant under section 101 shall use a portion of the
			 subgrant funds specified by the Secretary to provide up to 36 monthly payments
			 of—
					(1)$700 each to educators (including teachers,
			 school leaders, school guidance counselors, school social workers, school
			 nurses and other school-based health personnel, and paraprofessionals) who
			 commit to work in a public elementary or public secondary school served by the
			 agency, and who previously resided or worked in the geographical area served by
			 the agency, to assist such educators with housing costs; and
					(2)$500 each to all other educators (including
			 teachers, school leaders, school guidance counselors, school social workers,
			 school nurses and other school-based health personnel, and paraprofessionals)
			 who commit to work in a public elementary or public secondary school served by
			 the agency, to assist such educators with housing costs.
					(c)Educator
			 recruitment costsA local
			 educational agency that receives a subgrant under section 101 shall use a
			 portion of the subgrant funds specified by the Secretary for the purpose of
			 establishing partnerships with non-profit entities that have a demonstrated
			 track record in recruiting and retaining outstanding teachers and school
			 leaders who commit to teach or lead in schools where there is a documented
			 teacher shortage. These entities shall consult with teachers and the local
			 teachers’ union in their work.
				(d)Promoting best
			 practices and capacity-building
					(1)In
			 generalA local educational
			 agency that receives a subgrant under section 101 shall use a portion of the
			 subgrant funds specified by the Secretary for the purpose of building the
			 capacity and knowledge of principals and teachers and providing teachers with
			 paid release time to collaborate with each other, to engage in classroom
			 observation, and to participate in professional development. Such paid release
			 time shall be used to facilitate the identification and replication of best
			 practices from the highest-performing and fastest-improving schools, to bring
			 in outstanding educators to provide on-site professional development and
			 coaching, and to support the design, adaptation, and implementation of
			 high-quality formative assessments aligned to the State’s academic
			 standards.
					(2)Administrative
			 costsA local educational
			 agency receiving a subgrant under section 101 may use up to 5 percent of the
			 portion of the subgrant funds specified by the Secretary under paragraph (1)
			 for management and administration related to carrying out activities under such
			 paragraph.
					104.DefinitionsFor purposes of this title:
				(1)The term documented teacher
			 shortage—
					(A)means a shortage
			 of teachers documented in the needs assessment conducted under section 2122(c)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6622(c)) by
			 the local educational agency involved or some other official demonstration of
			 shortage by the local educational agency; and
					(B)may include such a
			 shortage in math, science, reading, special education, a foreign language, high
			 school core subjects, instruction for limited English proficient children, and
			 other subjects, as designated by the local educational agency.
					(2)The term elementary school has
			 the meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(3)The term local educational
			 agency has the meaning given such term in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801) and shall also include the
			 Recovery School District in Louisiana and New Orleans Public Schools.
				(4)The term
			 public school means any public school that is operated or
			 chartered by a State educational agency or local educational agency.
				(5)The term school leader means a
			 school principal, assistant principal, principal resident director, or
			 assistant director.
				(6)The term secondary school has
			 the meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(7)The term
			 Secretary means the Secretary of Education.
				(8)The term
			 teacher, when used with respect to an individual teaching in a
			 State, means that the individual has obtained full State certification as a
			 teacher or is satisfactorily participating in an alternative route to
			 certification program that leads to certification within 3 years, except
			 that—
					(A)an individual
			 teaching in a public charter school is included in this definition if the
			 individual satisfies the requirements set forth in the State’s public charter
			 school law with respect to State certification; and
					(B)a special education teacher is included in
			 this definition only if fully certified by the State.
					105.Authorization
			 of appropriations
				(a)In
			 generalThere are authorized
			 to be appropriated to carry out this title $45,500,000 for fiscal year 2007,
			 $45,500,000 for fiscal year 2008, and $46,000,000 for each of fiscal years
			 2009, 2010, and 2011.
				(b)Annual bonuses
			 for teachersOf the total amounts authorized under subsection
			 (a), there are authorized to be appropriated $20,000,000 for each of fiscal
			 years 2007 through 2011 to carry out section 102(a).
				(c)Annual bonuses
			 for school leadersOf the
			 total amounts authorized under subsection (a), the following amounts are
			 authorized to be appropriated to carry out section 102(b):
					(1)$1,500,000 for each
			 of fiscal years 2007 and 2008.
					(2)$2,000,000 for
			 each of fiscal years 2009, 2010, and 2011.
					(d)Relocation
			 costsOf the total amounts
			 authorized under subsection (a), there are authorized to be appropriated
			 $2,000,000 for each of fiscal years 2007 through 2011 to carry out section
			 103(a).
				(e)Housing
			 costsOf the total amounts
			 authorized under subsection (a), there are authorized to be appropriated
			 $15,000,000 for each of fiscal years 2007 through 2011 to carry out section
			 103(b).
				(f)Educator
			 recruitment costsOf the
			 total amounts authorized under subsection (a), there are authorized to be
			 appropriated $2,000,000 for each of fiscal years 2007 through 2011 to carry out
			 section 103(c).
				(g)Promoting best
			 practices and capacity-buildingOf the total amounts authorized under
			 subsection (a), there are authorized to be appropriated $5,000,000 for each of
			 fiscal years 2007 through 2011 to carry out section 103(d).
				(h)AvailabilityAny
			 funds authorized to be appropriated under this section are authorized to be
			 available for fiscal years 2007 through 2011.
				106.ConstructionNothing in this title shall be construed to
			 alter or otherwise affect the rights, remedies, and procedures afforded school
			 or local educational agency employees under Federal, State, or local laws
			 (including applicable regulations or court orders) or under the terms of
			 collective bargaining agreements, memoranda of understanding, or other
			 agreements between such employees and their employers.
			IIHigher
			 Education
			201.Higher
			 education recovery and sustainability program
				(a)Program
			 establishedSubject to the
			 availability of funds appropriated to carry out this section, the Secretary
			 shall provide funds made available under this section, in accordance with
			 subsection (b), to postsecondary
			 educational institutions—
					(1)that were closed on any of their physical
			 campuses, or that temporarily relocated their campus, as a result of the impact
			 of a Gulf hurricane disaster;
					(2)the enrollments of which have not recovered
			 to the level of enrollments that existed before a Gulf hurricane disaster;
			 and
					(3)that continue to sustain a loss of revenue
			 as a result of the impact of a Gulf hurricane disaster.
					(b)Use of
			 fundsThe Secretary shall use
			 funds made available to carry out this section to compensate the institutions
			 described in
			 subsection (a) for direct or indirect
			 losses incurred by such institutions resulting from the impact of a Gulf
			 hurricane disaster, and for the recovery initiatives of such institutions. Such
			 funds may be used for—
					(1)faculty salaries
			 and incentives for retaining faculty;
					(2)costs associated with the loss of lost
			 tuition, revenue, and enrollment;
					(3)construction and
			 maintenance needs;
					(4)grants to students to attend institutions
			 described in
			 subsection (a) for academic years
			 beginning on or after July 1, 2006, with priority given to students
			 demonstrating financial need; and
					(5)any recruitment activities related to
			 increasing enrollment to the level of enrollment that existed before a Gulf
			 hurricane disaster.
					(c)Application for
			 assistanceA postsecondary educational institution that desires
			 to receive assistance under this section shall—
					(1)submit a sworn financial statement and
			 other appropriate data, documentation, or other evidence requested by the
			 Secretary that indicates that the institution incurred losses resulting from
			 the impact of a Gulf hurricane disaster, and the monetary amount of such
			 losses;
					(2)demonstrate that the institution attempted
			 to minimize the cost of any losses by pursuing collateral source compensation
			 from the Federal Emergency Management Agency, the Small Business
			 Administration, any other relevant government agencies, and insurance prior to
			 seeking assistance under this section;
					(3)demonstrate that the institution has not
			 been able to fully operate at the level of operation that existed before a Gulf
			 hurricane disaster; and
					(4)provide an assurance that, with respect to
			 any funds provided under this section for construction, the institution will
			 only use such funds for construction that has been or will be conducted in
			 compliance with the wage requirements under section 439 of the General
			 Education Provisions Act (20 U.S.C. 1232b).
					(d)Regulations
			 requiredWithin a reasonable
			 time after the date of enactment of this section, the Secretary shall issue
			 regulations setting forth—
					(1)procedures for an
			 application for assistance under this section; and
					(2)minimum
			 requirements for receiving assistance under this section, including the
			 following:
						(A)Online forms to be
			 used in submitting request for assistance.
						(B)Information to be
			 included in such forms.
						(C)Procedures to
			 assist in filing and pursing assistance.
						(e)DefinitionIn
			 this section, the term postsecondary educational institution
			 means—
					(1)an institution of
			 higher education, as such term is defined in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001); or
					(2)a
			 public or private teaching hospital wholly or partly owned or operated by such
			 an institution of higher education.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $500,000,000 for the
			 period beginning in fiscal year 2007 through fiscal year 2011.
				202.Loan forgiveness for
			 certain teachers
				(a)Program
			 authorized
					(1)In
			 generalFrom the amounts appropriated under
			 subsection (e), the Secretary shall carry
			 out a program of providing loan forgiveness to qualifying teachers. To provide
			 such loan forgiveness, the Secretary is authorized to carry out a
			 program—
						(A)through the holder
			 of the loan, to assume the obligation to repay a qualified loan amount for a
			 loan made under part B of title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1071 et seq.); and
						(B)to cancel a
			 qualified loan amount (as so determined) for a loan made under part D of such
			 title (20 U.S.C. 1087a et seq.).
						(2)Treatment of
			 consolidation loansA loan
			 amount for a loan made under section 428C of the Higher Education Act of 1965
			 (20 U.S.C. 1078–3) or a Federal Direct Consolidation Loan may be a qualified
			 loan amount for the purposes of this subsection only to the extent that such
			 loan amount was used to repay a Federal Direct Stafford Loan, a Federal Direct
			 Unsubsidized Stafford Loan, or a loan made under section 428 or 428H of such
			 Act (20 U.S.C. 1078 or 1078–8, respectively), as determined in accordance with
			 regulations prescribed by the Secretary.
					(b)Qualifying
			 teachersFor the purposes of
			 this section, a qualifying teacher is an individual who is not in default on a
			 loan for which the individual seeks forgiveness and—
					(1)who—
						(A)first commenced
			 employment as a full-time teacher in a public or private elementary or
			 secondary school in an area affected by a Gulf hurricane disaster after such
			 disaster; and
						(B)is not described in
			 paragraph (2);
						(2)who graduated from a public or private
			 institution of higher education located in an area affected by a Gulf hurricane
			 disaster and first commenced employment as a full-time teacher in a public or
			 private elementary or secondary school in such area after such disaster;
			 or
					(3)who returned to employment as a full-time
			 teacher in a public or private elementary or secondary school in an area
			 affected by a Gulf hurricane disaster such after such disaster.
					(c)Qualifying
			 amountsThe Secretary shall forgive not more than the following
			 amount for a qualifying teacher:
					(1)$5,000 per year
			 for a qualifying teacher described in
			 paragraph (1) of subsection (b), for
			 each year of service described in such paragraph.
					(2)$7,000 per year
			 for a qualifying teacher described in
			 paragraph (2) or (3) of subsection (b),
			 for each year of service described in such paragraph.
					(d)RegulationsThe
			 Secretary may prescribe such regulations as may be necessary to carry out this
			 section.
				(e)AuthorizationThere
			 is authorized to be appropriated to carry out this section $5,000,000 for each
			 of the fiscal years 2007 through 2011.
				203.DefinitionsFor the purposes of this title:
				(1)Affected
			 StateThe term affected
			 State means the State of Alabama, Florida, Louisiana, Mississippi, or
			 Texas.
				(2)Area affected by
			 a Gulf hurricane disasterThe
			 term area affected by a Gulf hurricane disaster means a county or
			 parish, in an affected State, that has been designated by the Federal Emergency
			 Management Agency for disaster assistance for individuals and households as a
			 result of Hurricane Katrina or Hurricane Rita.
				(3)Gulf hurricane
			 disasterThe term Gulf
			 hurricane disaster means a major disaster that the President declared to
			 exist, in accordance 6 with section 401 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act, and that was caused by Hurricane Katrina
			 or Hurricane Rita.
				(4)SecretaryThe
			 term Secretary means the Secretary of Education.
				
